 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    GONZALO R. RUBANG, JR.,                           No. 2:18-cv-2352 MCE DB PS
12                       Plaintiff,
13            v.                                        ORDER
14    UNITED AIRLINES, INC., et al.,
15                       Defendants.
16

17           Plaintiff is proceeding in this action pro se. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19           On July 30, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on all parties and which contained notice to all parties that any objections to the

21   findings and recommendations were to be filed within fourteen days after service of the findings

22   and recommendations. Plaintiff has filed objections to the findings and recommendations.

23           The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis.

25           Accordingly, IT IS HEREBY ORDERED that:

26           1. The findings and recommendations filed July 30, 2019 (ECF No. 26) are ADOPTED in

27   full;

28   ///

                                                        1
 1          2. Defendant’s February 27, 2019 Motion to Dismiss (ECF No. 9) is GRANTED;
 2          3. Plaintiff’s November 5, 2018 first amended complaint (ECF No. 4) is DISMISSED
 3   without leave to amend; and
 4          4. The Clerk of the Court is directed to close this case.
 5          IT IS SO ORDERED.
 6   Dated: September 30, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28

                                                       2
